Fourth Division

June 5, 1997



















No. 1-96-3055



ALLEN W. RIVLIN,				  )	  APPEAL FROM THE

  )	  CIRCUIT COURT OF

Petitioner-Appellant,	  )    COOK COUNTY.

  )

v.						  )

  )    

CIVIL SERVICE BOARD OF THE		  )

METROPOLITAN WATER RECLAMATION	  )

DISTRICT OF GREATER CHICAGO, EARL
	  )	  

KNIGHT, CHIEF OF OPERATIONS FOR THE  )

METROPOLITAN WATER RECLAMATION	  )    

DISTRICT OF GREATER CHICAGO, 		  )

DIRECTOR OF PERSONNEL OF THE		  )

METROPOLITAN WATER RECLAMATION	  )

DISTRICT OF GREATER CHICAGO, THE	  )

METROPOLITAN WATER RECLAMATION	  )

DISTRICT OF GREATER CHICAGO, itself, )

GAY-LLOYD LOTT, CHAIRMAN, and R.	  )

MATTHEW SIMON and JOHN ROACH,		  )

members,						  )	  HONORABLE

  )	  DOROTHY KINNAIRD,

Respondents-Appellees.	  )	  JUDGE PRESIDING.	







PRESIDING JUSTICE WOLFSON delivered the opinion of the 



court:



 	The Water Reclamation District of Greater Chicago sought  the discharge of one of its employees, Allen Rivlin.  After a hearing before the District's Civil Service Board, Rivlin was fired.  On administrative review the firing was upheld by a judge of the circuit court of Cook County.  We affirm the trial judge.

The incident that gave rise to the firing took place after a hearing before the Illinois Industrial Commission on Rivlin's pending worker's compensation case against the District.  Rivlin, 5'11" in height and weighing 215 pounds, approached a District lawyer, Maureen Whalen, in the State of Illinois building.  In what was described as a threatening tone of voice, Rivlin said to Whelan: "I don't make threats, I do."  Whalen testified that she was aware of Rivlin's history of violence.  Before the incident she had reviewed some of Rivlin's pending lawsuits, as well as police and hospital reports.  One report told of a violent altercation between Rivlin and his neighbor where Rivlin purportedly used a blackjack.

The Civil Service Board found Whelan's fear of Rivlin was reasonable, and that "employees of the District are entitled to a work place that is free of threats of violence, even when such threats are veiled and ambiguous."

Affirming the Board, the trial court held the record supported a finding that Whalen was in "danger for her personal safety."  The trial court then concluded that the firing was an appropriate sanction.  A warning or a suspension, the trial court said, "makes no sense" when fellow employees are placed "in fear for their life, their safety, their property."

Considering the agency's factual findings as 
prima
 
facie
 true and correct, as we must, there is no reason to believe those findings were against the manifest weight of the evidence.  See 
Yeksigian v. City of Chicago
, 231 Ill. App. 3d 307, 310, 596 N.E.2d 10 (1992).  An administrative agency's decision is not contrary to the manifest weight of the evidence and must be sustained on review unless the opposite conclusion is clearly evident.  
O'Boyle v.
 Personnel Bd. of Chicago
, 119 Ill. App. 3d 648, 653, 456 N.E.2d 998 (1983).

Once we determine the agency's findings of fact are correct, we then decide whether those findings support cause for the discharge.  See 
Department of Mental Health & Developmental
 
Disabilities v. Civil Service Comm'n
, 85 Ill. 2d 547, 550-51, 426 N.E.2d 885 (1981).  We agree with the Board and the trial court.  They do.

Rivlin's reliance on 
People v. Floyd
, 278 Ill. App. 3d 568, 663 N.E.2d 74 (1996) is misplaced.  That was a criminal case, the standard more demanding.  "Cause" in this setting has been defined as "some substantial shortcoming which renders the employee's continuation in office in some way detrimental to the discipline and efficiency of the service and which the law and sound public opinion recognize as a good cause for his no longer occupying the position."  
Kreiser v. Police Bd. of Chicago
, 40 Ill. App. 3d 436, 441, 352 N.E.2d 389 (1976),
 
aff'd
 69 Ill. 2d 27, 370 N.E.2d 511 (1977). 

The reasons for discharge here, unlike those in 
Kreiser
, are not "so trivial as to be unreasonable or arbitrary***"  
Kreiser
, 40 Ill. App. 3d at 441.  The facts here more closely resemble an employee's acts of violence that resulted in discharge in 
Yeksigian
.  There was nothing arbitrary or unreasonable about the Board's decision to discharge Rivlin.

                            CONCLUSION

The trial court decision affirming the Board's discharge of the appellant is affirmed.

AFFIRMED.

   	McNAMARA and CERDA, JJ., concur.